Citation Nr: 1737649	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-47 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, other than the Veteran's service-connected hypertension.  

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a right hand disability.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision issued by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran is a Florida resident, jurisdiction has been retained by the RO in St. Petersburg, Florida.  

This matter was remanded in August 2015 for additional evidentiary development.  After it was returned to the Board, it was remanded once again in June 2016 to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) at the Board.

In January 2017, the Veteran testified before the Board at the St. Petersburg RO, and a transcript of that hearing is in the claims file.  

The issues of entitlement to service connection for a cardiac disability, other than service-connected hypertension, and entitlement to service connection for a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed left shoulder disorder began in service and has persisted since that time.
2.  It is reasonably shown that the Veteran's currently diagnosed left knee disorder began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disability, diagnosed as left shoulder strain, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for a left knee disability, diagnosed as degenerative joint disease of the left knee, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below; however, the claims adjudicated are being granted herein, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

In this case, the Veteran contends that he suffers from a left shoulder disorder as a result of injuries he experienced during his military service.  The Veteran also contends that he has suffered from ongoing pain and discomfort in his left shoulder since his military service.   

Review of the Veteran's treatment records associated with his period of service, and dated in December 2006 and March 2008, reflects his complaints of pain, stiffness and discomfort in the shoulder during his treatment visits at the Naval Health treatment facility - especially during impingement testing.  During both treatment visits, after evaluating the Veteran, the medical examiner assessed him with having tendonitis rotator cuff.  

The Veteran first filed a claim seeking service connection for his left shoulder disorder in June 2008, before his separation from service.  At the August 2008 VA separation examination, in the section entitled "Health care Provider Comments," the medical clinician noted an in-service assessment of rotator cuff tendonitis.  

The Veteran was afforded a VA examination in connection to his left shoulder disability in October 2015, during which time, he provided his military and medical history, and reported that his left shoulder injury had its onset in service, and specifically while weight-lifting during active service.  The Veteran contends that when he sought treatment for his left shoulder, he was provided with Motrin, and instructed to alternate between ice/heat, and to refrain from his lifting his shoulder for awhile.  The Veteran maintains that he sought treatment and therapy every week for about a month following this injury.  He also contends that he stopped lifting weights due to his persistent shoulder issue.  According to the Veteran, he has continued experiencing left shoulder symptoms since his military service, and especially during cold weather temperatures, and when making certain movements, to include moving his arm above his head, and raising his arms up.  The Veteran described the aching sensation as intermittent, but commented that the discomfort with overhead movement had been consistently present since 2008.  After reviewing the in-service and post-service treatment records, and conducting a physical examination of the Veteran, the VA examiner diagnosed the Veteran with having left shoulder strain, and determined that it was less likely as not that this disorder had its onset in, or is otherwise related to, his military service.   

In reaching this determination, the examiner relied on the medical evidence of record and physical examination of the Veteran.  According to the examiner, there was no objective evidence of an onset of chronic left shoulder impairment/disability during, or proximate to, the Veteran's active duty.  The examiner acknowledged that the Veteran's service treatment records documented acute and transient left shoulder condition.  The examiner also relied on the July 2008 QTC examination which was negative for a diagnosis of a shoulder disorder, and the October 2010 History and Physical treatment report which documented a normal joint, bone, and muscle examination with full range of motion more than two years after his military retirement.

During his hearing, the Veteran testified that he hurt his shoulders several times while lifting weights during his period of active duty.  According to the Veteran, he sought treatment for his shoulder symptoms, and was informed that it was "probably just tendonitis...but [the pain] persisted."  The Veteran testified that in the beginning, the left shoulder hurt whenever he attempted certain movements, but these symptoms continued worsen in the years following his service.  According to the Veteran, physical therapy and cortisone injections had not helped alleviate the pain, and after undergoing an x-ray of the left shoulder recently, his physician informed him that his shoulder condition had deteriorated to such an extent that surgical intervention might be required.    

The Veteran also submitted a letter dated in February 2017 and issued by one of his treating physicians, J.B., D.O. at the Family Medicine Department at the Naval Hospital.  In this letter, Dr. B. noted he and other orthopedic specialists at this treatment facility had been treating the Veteran for his chronic left shoulder pain.  After reviewing the Veteran's past medical records, Dr. B. determined that the Veteran has had left shoulder pain dating back to when he was in active service, and it is at least as likely as not that his shoulder condition is the same or progression of the injury during his military service.  

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has suffered from a left shoulder disability ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible statements with regard to suffering in-service left shoulder symptoms are supported by, as well as consistent with, the findings in his service treatment records and his contentions as to the circumstances surrounding how he injured his left shoulder. The medical evidence of record documents that, since his military service, he has reported to experience ongoing left shoulder symptoms, and has been given a diagnosis of left shoulder strain.  Furthermore, the most probative evidence of record (i.e.,  the February 2017 letter issued by the Veteran's treatment physician, and the Veteran's consistent reports of ongoing left shoulder pain ever since his service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current left shoulder disability and his military service.

Although the October 2015 examiner opined that the Veteran's left shoulder disorder was not caused by or a result of his military service (with the rationale being that the in-service shoulder condition was acute and transient, and the post-service treatment records were silent for a chronic shoulder condition for several years following the Veteran's separation from service),  the Board finds that this opinion did not adequately consider the Veteran's reports of continuous left shoulder symptoms since service, and therefore such opinion is entitled to little probative weight.  See Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (deeming a medical opinion inadequate because the examiner failed to render an opinion consistent with the Board's credibility findings).

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed left shoulder strain, began in service and persisted since that time. Accordingly, service connection for a left shoulder disability, diagnosed as left shoulder strain, is warranted. 

Left Knee

The Veteran contends that his current left knee disorder is also due to injuries incurred during his military service.  In a December 2015 statement, the Veteran described the various in-service injuries he sustained in the left knee, and reported that following these injuries he began experiencing pain, weakness, and giving way in this knee.  According to the Veteran, he has continued experiencing symptoms of knee pain and discomfort since his in-service injuries, and the pain has worsened throughout the years.  

Review of the service treatment records reflects that the Veteran was seen at sick call in April 1990 with complaints of left knee pain of two days duration that started after he had been weight-lifting.  Upon physical examination of the Veteran, the in-service clinician observed signs of tenderness over the muscles at the top of the left knee and pain with dorsiflexion of the knee.  Based on the examination findings, the clinician assessed the Veteran with probable patellofemoral syndrome (PFS).  Subsequent clinical records reflect that the Veteran was seen at sick call once again in June 1990 with complaints of pain in the left knee of two days duration following an injury during a basketball game.  After conducting a physical evaluation of the Veteran, the in-service clinician observed pain medially over the lateral condyle femur, and a left knee series revealed evidence of mild patellar malalignment.  Based on the evaluation of the Veteran, the in-service clinician diagnosed him with possible PFS (ligament instability) in the left knee.  Medical history reports dated in October 1995, July 1997 and July 2001 reflect that the Veteran reported a history of a trick or locked knee throughout his service.  Subsequent treatment records dated in November 2007 also reflect the Veteran's complaints of left knee pain.  

The Veteran first filed a claim seeking service connection for his left knee disorder in June 2008, before his separation from service.  At the August 2008 VA separation examination, in the explanation section, the in-service medical examiner noted that the Veteran experienced symptoms of locking and pain in the knee, and he wore a knee brace.   

Report of the June 2013 x-ray of the left knee revealed moderate degenerative joint disease (DJD) of the medial compartment, mild to moderate of the lateral, and mild DJD of the patellofemoral compartment, "also with lateral tracking of the patella."  Treatment records issued from the Naval Health Center, and dated in July 2015, reflect that the Veteran had been diagnosed with having osteoarthritis in both knees.  

The Veteran was afforded a VA examination in connection to his claimed knee condition in June 2015, during which time he provided his military and medical history, and recounted undergoing treatment for his knee symptoms, and being diagnosed with PFS following his swimming and basketball injuries in service.  He also explained that he was currently service-connected for his right knee, and although his right knee condition was worse than the left knee, his left knee condition was worsening due to the fact that he had been favoring the right knee.  He claims to have sought treatment, to include cortisone and synvisc injections, for his left knee symptoms since 2012.  Based on the discussion with, as well as the evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative arthritis of the left knee, and determined that it is less likely as not that the Veteran's left knee arthritis was caused by, or a result of, his left knee symptoms in service.  In reaching this determination, the examiner determined that there was insufficient objective evidence reflecting chronicity of left knee symptoms following the Veteran's active service.  The examiner also attributed the Veteran's left knee symptoms to his obesity, and his current job duties while working at Home Depot.  

In a statement dated in November 2015, one of the Veteran's former fellow servicemen, K.J., recalled how the Veteran's participation in the Navy's rigorous physical training program, which included logging hundreds of miles running in preparation for the Navy Physical Readiness test, pounding the steel decks of Navy ships and going up and down steel ladders, during his twenty years of service, took a toll on his knees.  According to K.J., the Veteran developed chronic knee problems as a result of these training exercises, and has experienced pain and swelling in the front of his knees, as well as around and beneath the knee caps since this time.  K.J. also attested to the fact that the Veteran's knee pain has become chronic throughout the years, and had worsened since his period of service.  

During the January 2017 Hearing, the Veteran testified that he sustained several injuries to his left knee during his period of service, and his left knee condition continued to worsen following these injuries.  The Veteran explained that initially, he did not seek treatment for the left knee damage due to the fact that he was under orders to go to sea duty close to where his family was located, and if he complained about his left knee symptoms, he would have lost these orders.  According to the Veteran, he chose not to complain much about his left knee so he could pass his sea duty screening test.  However, the Veteran testified that his left knee never stopped bothering him, and his symptoms, which included giving way, instability and pain, progressively worsened throughout the years.  

In statements dated in January 2017, the Veteran's children also attested to witnessing their father struggle with pain, discomfort and instability in his left knee throughout their childhood.  According to a few of his children, for as long as they could remember, their father had worn a knee brace on his left knee to help him ambulate, and although he supported them in their athletic endeavors, he was never able to participate with them, or demonstrate certain sport techniques to them, due to his left knee condition.  

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from a left knee disability ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible statements with regard to suffering in-service left knee injuries and pain are supported by, as well as consistent with, the findings in his service treatment records and the physical training exercises required while performing his military duties.  The medical evidence of record documents that, since his military service, he has been treated for left knee pain and has been given a diagnosis of degenerative joint disease in the left knee.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing left knee pain ever since his service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current left knee disability and his military service.

Although the June 2015 VA joints examiner opined that the Veteran's left knee disorder was not caused by or a result of his military service (with the rationale being that there was insufficient objective evidence to show chronicity after active service, and the Veteran's symptoms were more likely related to post-service factors), the Board finds that this opinion did not adequately consider the Veteran's in-service duties, his in-service report of left knee pain in April and June 1990, as well as his medical history reports which documented his history of trick or locked knee, or his reports of continuous left knee pain since service, and therefore such opinion is entitled to little probative weight.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."); see also Dalton, 21 Vet.App. at 23, 39-40.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed left knee DJD began in service and has persisted since that time. Accordingly, service connection for a left knee disability, diagnosed as DJD of the left knee, is warranted. 


ORDER

Service connection for a left knee disability, diagnosed as degenerative joint disease, is granted.

Service connection for a left shoulder disability, diagnosed as left shoulder strain, is granted.


REMAND

The Board notes that numerous records in the form of VA treatment records issued from the Gainesville VA medical center, and dated from October 2015 to 2017 were associated with the claims file, and scanned in the VBMS claims processing system after the November 2015 Supplemental Statement of the Case (SSOC).  The VA treatment records reflect ongoing outpatient treatment for the Veteran's claimed disabilities.  Pursuant to 38 C.F.R. § 19.37(a), if evidence is received by the AOJ prior to the case being transferred to the Board and the evidence was not considered in the previous Statement of the Case (SOC), and/or Supplemental Statement of the Case (SSOC), an SSOC should be furnished to the Veteran unless the additional evidence received duplicates evidence previously of record or is not relevant to the issues on appeal. Although the Veteran submitted treatment records issued from the Naval Health Center, dated from July 2015 to November 2016, as well as duplicate service treatment records, in January 2017, and waived consideration of this evidence by the AOJ, additional VA treatment records were gathered and developed by the VA pursuant to its duty to assist.  The Veteran has not waived AOJ review of these records.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's remaining claims.  See 38 C.F.R. § 19.31.  See also 38 C.F.R. § 20.1304(c).

On remand, any ongoing private and VA treatment records should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal, to include consideration of relevant evidence received after October 2015.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


